Citation Nr: 1453589	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability secondary to service connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of that hearing is of record. 

In a June 2010 decision, the Board reopened the Veteran's claim for service connection for a low back disability secondary to his service-connected bilateral pes planus and remanded the case in order to obtain a VA examination and opinion regarding the etiology of the Veteran's low back disability and whether any low back disability was aggravated by the Veteran's pes planus.  In a March 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an order granting an October 2014 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the October 2014 JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, though his representative, asserts that service connection for a low back disability is warranted as secondary to his service-connected bilateral pes planus.  No other theory of entitlement is being pursued.  See JMR, page 1.

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In the JMR, the parties agreed that the VA failed to provide the Veteran with an adequate medical examination.

The Veteran has been afforded two VA examinations regarding secondary service connection for a low back disability.  However, in the most recent VA examination, the examiner opined that there was no evidence to support, provide any rationale for, or connect in any way his service-connected bilateral pes planus as an aggravating factor for his low back disorder.  While the examiner opined that there was no connection between the Veteran's low back disorder and his bilateral pes planus, as stated in the JMR, the examiner failed to explain why he believed there was no connection.  Therefore an additional VA examination and opinion is necessary to resolve this issue. 

The AOJ should also ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.  

2. Then, schedule the Veteran for an appropriate examination(s) to determine the nature and severity of his low back disability.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).

Following a review of the record and an examination(s) of the Veteran, the examiner should address the following:

(a) opine whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed low back disability is caused by his service-connected bilateral pes planus.
 
(b) opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability is aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected bilateral pes planus.  

The examiner must consider and discussed the clinical significance of medical article (Back Pain? Check Your Feet) submitted by the Veteran in August 2009 .

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



